Citation Nr: 0844074	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-15 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for residuals of a back injury with degenerative 
disc disease and spondylolisthesis/spondylosis, for the 
period beginning May 25, 2004 to prior to January 24, 2007.

2.  Entitlement to an evaluation in excess of 40 percent 
disabling for residuals of a back injury with degenerative 
disc disease and spondylolisthesis/spondylosis, for the 
period beginning January 24, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse

ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran requested the opportunity to testify a video 
conference hearing before a Veterans Law Judge but in 
November 2006 withdrew his Board hearing request.

In a February 2007 rating decision, the RO increased the 
evaluation for residuals of a back injury with degenerative 
disc disease and spondylolisthesis/spondylosis from 20 
percent disabling to 40 percent disabling, effective from 
January 24, 2007.  Because the increase in the evaluation of 
the veteran's residuals of a back injury with degenerative 
disc disease and spondylolisthesis/spondylosis disability 
does not represent the maximum rating available for the 
condition, the veteran's claim remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).

In a statement received in October 2008, the veteran asserted 
he was unable to work due to his low back disability.  The 
Board interprets the statement as an informal claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
This issue is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to January 24, 2007, the veteran's back condition 
manifested normal paraspinal musculature, no obvious 
tenderness, ranges of motion of his lumbar spine of 90 
degrees of flexion, 5 degrees of extension, 20 degrees of 
right and left lateral flexion, and 20 degrees of right and 
left lateral rotation, and diffuse muscle spasms.  Prior to 
January 24, 2007 the veteran's back condition did not 
manifest pain with movement, change in range of motion with 
repetitive bending, or incapacitating episodes.

2.  Beginning January 24, 2007, the veteran's back condition 
has manifested a range of motion of the lumbar spine of 20 
degrees of flexion, 0 degrees of extension, and 0 degrees of 
right and left lateral flexion and rotation, diffuse muscle 
spasm, and pain with movement.  The veteran's back condition 
does not manifest any ankylosis or incapacitating episodes.

3.  The veteran's low back disability has been productive of 
neurologic impairment of the right lower extremity that 
results in disability analogous to mild incomplete paralysis 
of the sciatic nerve.

4.  The veteran's low back disability has been productive of 
neurologic impairment of the left lower extremity that 
results in disability analogous to mild incomplete paralysis 
of the sciatic nerve.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for orthopedic manifestations of residuals of a back 
injury with degenerative disc disease and 
spondylolisthesis/spondylosis, for the period beginning May 
25, 2004 to prior to January 24, 2007, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.40, 
4.45, 4.71a, Diagnostic Codes 5242, 5243 (2008).

2.  The criteria for an evaluation in excess of 40 percent 
disabling for orthopedic manifestations of residuals of a 
back injury with degenerative disc disease and 
spondylolisthesis/spondylosis, for the period beginning 
January 24, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5242, 5243 (2008).

3.  The criteria for a separate 10 percent evaluation for 
right-sided mild incomplete paralysis of the sciatic nerve 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; Diagnostic 
Code 8520 (2008).

4.  The criteria for a separate 10 percent evaluation for 
left-sided mild incomplete paralysis of the sciatic nerve 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; Diagnostic 
Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated July 2004 to January 2007.  The veteran 
submitted private treatment records from Dr. C.M., dated 
September 1999 to November 2006 and Dr. S.M., dated September 
2004 to April 2005.  The appellant was afforded VA 
Compensation and Pension (C&P) examinations in December 2005 
and January 2007.  Significantly, neither the appellant nor 
his or her representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II. Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran seeks a higher initial evaluation for his 
service-connected residuals of a back injury with 
degenerative disc disease and spondylolisthesis/spondylosis.  
The veteran's back condition is currently rated as 20 percent 
disabling, for the period of May 25, 2004 to prior to January 
24, 2007, and 40 percent disabling, beginning January 24, 
2007, pursuant to the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5242-5243.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic 
Code 5242), in addition to consideration of rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, rating for degenerative arthritis under Diagnostic 
Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (IVDS) is to be rated either under the General 
Rating Formula for Diseases and Injuries of the Spine, 
outlined above, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 10 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months; a 20 percent disability rating for IVDS 
with incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months; a 40 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
(2) provides that, if IVDS is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, each segment is to be rated on the basis of 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. 
§ 4.71a.

Functional loss also must be considered in addition to the 
criteria set forth above.  See 38 C.F.R. §§ 4.40, 4.45 and 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  In particular, if the disability at issue is of a 
musculoskeletal nature or origin, then VA may, in addition to 
applying the regular schedular criteria, consider granting a 
higher rating for functional impairment caused by pain, 
weakness, excess fatigability, or incoordination, assuming 
these factors are not already contemplated by the governing 
rating criteria.  Claimed functional loss must be supported 
by adequate pathology and evidenced by visible behavior of 
the veteran undertaking the motion.  See DeLuca v. Brown, 
supra.

When rating degenerative arthritis of the spine (Diagnostic 
Code 5242), in addition to consideration of rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, rating for degenerative arthritis under Diagnostic 
Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate  Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the cervical vertebrae, dorsal 
vertebrae, and lumbar vertebrae are considered groups of 
minor joints, ratable on a parity with major joints.  38 
C.F.R. § 4.45(f).  

Diagnostic Code 8520 provides ratings for paralysis of the 
sciatic nerve.  Diagnostic Code 8520 provides that mild 
incomplete paralysis is rated 10 percent disabling; moderate 
incomplete paralysis is rated 20 percent disabling; 
moderately severe incomplete paralysis is rated 40 percent 
disabling; and severe incomplete paralysis, with marked 
muscular atrophy, is rated 60 percent disabling.  Complete 
paralysis of the sciatic nerve, the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost, is rated 80 
percent disabling.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

The veteran's medical records reveal that the veteran has 
been treated consistently by private physicians and his local 
VA Medical Center for a back condition since September 1999.

In July 2004 the veteran underwent X-ray examination at the 
VA Medical Center.  The X-rays revealed degenerative changes 
of the L5-S1 intervertebral disc.  The veteran was diagnosed 
with osteoarthritis.

In a May 2005 VA treatment note, the veteran was noted to be 
in mild distress and have an abnormal gait.  The veteran's 
back was noted to be supple with no acute spasm.  He had 
tenderness at the L4, L5 and range of motion decrease with 
tenderness on walking on toes and heels.  The veteran's 
strength was decreased bilaterally and no swelling or 
discoloration was noted.  No numbness or tingling was noted 
in the veteran's feet.

In November 2005 the veteran underwent a VA computed 
tomography (CT) scan of the lumbar spine.  The scan revealed 
L5-S1 posterior osteophyte formation with loss of disc height 
and endplate sclerosis.  Mild degenerative changes of the 
facet joints were seen bilaterally at this level.  At L4-L5 
there was a loss of disc height and vacuum disc phenomenon.  
A disc bulge that narrowed the thecal sac and neural foramina 
was noted at this level.  A grade I anterior subluxation of 
the L3 on L4, marked degenerative changes of the L3-L4 facet 
joint with vacuum disc phenomenon, and spinal stenosis were 
also noted.  Additionally, there was a loss of disc height at 
T12-L1 with endplate sclerosis and vacuum disc phenomenon 
noted as well.

In December 2005 the veteran was afforded a VA C&P spine 
examination.  The veteran reported that he had worsening back 
pain and bilateral lower extremity pain.  The veteran 
complained of fatigability, limitation of repetition and lack 
of endurance.  He indicated that his pain is constant and 
sharp in nature.  The veteran reported daily flare-ups.  He 
denied bowel, bladder, and erectile dysfunction.  The veteran 
stated that he could walk approximately one block without the 
assistance of a walker, wheelchair, or cane.  The veteran had 
no incapacitating episodes over the prior 12 months and was 
treated with medication and physical therapy.  Upon 
examination the veteran had normal gait and posture, 
paraspinal musculature, and no obvious tenderness.  The range 
of motion of his lumbar spine was 90 degrees of flexion, 5 
degrees of extension, 20 degrees of right and left lateral 
flexion, and 20 degrees of right and left lateral rotation.  
The veteran had diffuse muscle spasms.  He did not have pain 
but fatigued with movement.  The veteran did not have any 
change in his range of motion following repetitive bending 
exercises.  Motor examination revealed left dorsiflexion of 
4-/5 with all other lower extremity muscular motor strength 
noted to be normal.  The veteran had a positive Lasegue sign 
on the left and a negative Lasegue sign on the right.  The 
veteran was diagnosed with multilevel degenerative disc 
disease, lumbar spondylosis, lumbar spondylolisthesis, and 
lumbar radiculopathy.  The examiner associated the veteran's 
symptomology with the veteran's military service.

In a March 2006 VA treatment note the veteran was noted to 
report sharp pain in his lower back.  He indicated that the 
pain radiated to the back of his left knee and ankle.  The 
veteran denied weakness.  The veteran was diagnosed with 
lumbar radiculopathy consistent with "L S1."

In January 2007 the veteran was afforded a VA C&P spine 
examination.  The veteran reported worsening low back pain, 
consistent with an L4 radiculopathy, radiating down to his 
knee in his left lower extremity.  The veteran complained of 
swelling in his left knee.  He indicated that the pain in his 
left side was greater than his right side.  The veteran 
complained of fatigability, limitation of repetition and lack 
of endurance.  He described his pain as constant and sharp.  
He indicated that he has flare-ups on a daily basis.  The 
veteran indicated that he has functional impairment but he 
denies bladder, bowel, and erectile dysfunction.  The veteran 
appeared for the examination in a wheelchair and indicated 
that he could only walk approximately 5 feet.  No 
incapacitating episodes were noted in the prior 12 months.  
Upon examination the veteran had kyphotic posture and was 
diffusely tender in his lumbar spine.  The range of motion of 
the veteran's lumbar spine was noted to be 20 degrees of 
flexion, 0 degrees of extension, and 0 degrees of right and 
left lateral flexion and rotation.  The veteran had diffuse 
muscle spasm and appeared to be in pain with movement.  Motor 
examination revealed 4+/5 motor strength in his left lower 
extremity and 5/5 motor strength throughout the right lower 
extremity.  The veteran's reflexes were 1+ in the bilateral 
patella and 2+ in the Achilles.  The veteran had a positive 
Lasegue's sign at 30 degrees on the left side.  The examiner 
diagnosed the veteran with lumbar radiculopathy, lumbar 
spondylosis, and loss of lordosis of the lumbar spine.  The 
examiner opined that the veteran's symptoms were at least as 
likely as not related to the veteran's military service.

The veteran underwent a VA spine X-ray in January 2007.  The 
X-ray revealed thoracolumbar degenerative spurring, 
multilevel lumbar degenerative disc narrowing with anterior 
wedge deformity of L5 vertebra likely related to chronic 
compression injury as well as degenerative change, and minor 
anterior subluxation at L3-4 likely related to ligamentous 
laxity.  The impression given was multilevel lumbar 
degenerative disc disease.

A. Orthopedic Manifestations.

Prior to January 24, 2007

In light of the evidence, the Board finds that an evaluation 
in excess of 20 percent disabling for the veteran's residuals 
of a back injury with degenerative disc disease and 
spondylolisthesis/spondylosis, for the period of May 25, 2004 
to January 24, 2007, is not warranted.  Prior to January 24, 
2007 the veteran's back condition manifested normal 
paraspinal musculature, no obvious tenderness, and ranges of 
motion of his lumbar spine of 90 degrees of flexion, 5 
degrees of extension, 20 degrees of right and left lateral 
flexion, and 20 degrees of right and left lateral rotation.  
The veteran did not have pain with movement or a reduction in 
his range of motion with repetitive bending, however, he did 
fatigue with repetitive motion and had diffuse muscle spasms.  
Prior to January 24, 2007 the veteran's back condition did 
not manifest in forward flexion of the thoracolumbar spine 30 
degrees or less.  As such, the Board finds that the veteran's 
claim of entitlement to an initial evaluation in excess of 20 
percent disabling for residuals of a back injury with 
degenerative disc disease and spondylolisthesis/spondylosis, 
for the period of May 25, 2004 to January 24, 2007, must be 
denied.

Beginning January 24, 2007

In light of the evidence, the Board finds that an evaluation 
in excess of 40 percent disabling for the orthopedic 
manifestations of the veteran's residuals of a back injury 
with degenerative disc disease and 
spondylolisthesis/spondylosis, beginning January 24, 2007, is 
not warranted.  Beginning January 24, 2007 the veteran's back 
condition manifested a range of motion of the lumbar spine of 
20 degrees of flexion, 0 degrees of extension, and 0 degrees 
of right and left lateral flexion and rotation.  In addition, 
the veteran had diffuse muscle spasm and appeared to be in 
pain with movement.  The veteran's back condition did not 
manifest in any ankylosis.  As such, the Board finds that the 
veteran's claim of entitlement to an evaluation in excess of 
40 percent disabling for the orthopaedic manifestations of 
residuals of a back injury with degenerative disc disease and 
spondylolisthesis/spondylosis, for the period beginning 
January 24, 2007, must be denied.

B. Neurological Manifestations.

In light of the evidence, the Board finds that separate 10 
percent disabling, and no higher, evaluation for mild right 
and left-sided incomplete paralysis of the sciatic nerve have 
been met.  The veteran complains and has been diagnosed as 
having bilateral radiclopathy, although worse on the left.  
The lower extremity symptoms are wholly sensory and have not 
manifested atrophy, foot dangles and drops, absence of active 
movement possible of muscles below the knee, or weakening or 
loss of flexion of knee.  As such, the Board finds that 
separate evaluations for right left-sided mild incomplete 
paralysis of the sciatic nerve are appropriate.

The Board notes that it has considered an evaluation pursuant 
to Diagnostic Code 5243 for IVDS; however, as the veteran's 
back has not manifested incapacitating episodes marked by 
periods of prescribed bed rest, the Board finds an evaluation 
under the IVDS criteria of Diagnostic Code 5243 to be 
inappropriate.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an initial 
disability rating in excess of 20 percent disabling for the 
orthopedic manifestations of residuals of a back injury with 
degenerative disc disease and spondylolisthesis/spondylosis, 
for the period beginning May 25, 2004 to prior to January 24, 
2007, entitlement to an evaluation in excess of 40 percent 
disabling for the orthopedic manifestations of residuals of a 
back injury with degenerative disc disease and 
spondylolisthesis/spondylosis, for the period beginning 
January 24, 2007, and entitlement to separate 10 percent 
evaluations for his lower extremity radiculopathy.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

III. Extraschedular Consideration

The Board finds that this matter need not be remanded to have 
the RO refer the veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the veteran's service-connected low back 
disability reflect so exceptional or so unusual a disability 
picture as to warrant the assignment of a compensable 
evaluation on an extraschedular basis, and indeed, neither 
the veteran nor his representative have identified any 
exceptional or unusual disability factors.  See 38 C.F.R. § 
3.321.  In this regard, the Board observes that there is no 
showing the disability results in marked interference with 
employment.  Moreover, his service-connected residuals of a 
back injury with degenerative disc disease and 
spondylolisthesis/spondylosis have not required any, let 
alone, frequent periods of hospitalization, or otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for submission for assignment of an extraschedular 
rating are not met.  Thus, a remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 20 percent 
disabling for the orthopedic manifestations of residuals of a 
back injury with degenerative disc disease and 
spondylolisthesis/spondylosis, for the period beginning May 
25, 2004 to prior to January 24, 2007, is denied.

Entitlement to an evaluation in excess of 40 percent 
disabling for the orthopedic manifestations of residuals of a 
back injury with degenerative disc disease and 
spondylolisthesis/spondylosis, for the period beginning 
January 24, 2007, is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a 10 percent rating for right-sided mild 
incomplete paralysis of the sciatic nerve is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a 10 percent rating for left-sided mild 
incomplete paralysis of the sciatic nerve is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


